DETAILED ACTION
The amendment filed 05/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/22/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9, 11-12, 15-17, 19, 21-23, 27-28, 30, 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1, 9, and 19 it is unclear what applicant is intending to claim by translational movement.  It appears the device operates by vertical movement, however translational movement may be horizontal or vertical.  The metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Entreprise Bourdin & Chausse (FR 1535655).
	With regard to claim 1, Chausse discloses a trench shoring apparatus (figs. 1-3), comprising: first and second side panels (4; fig. 1) having a retracted parallel spaced-apart configuration and an extended parallel spaced apart configuration (pg. 3 of translation) and a connecting rod (8/9/10) pivotally connected to one end of one or more pairs of lateral arms (12), the other opposite end of the one or more pairs of lateral arms being hingedly connected to the side panels (fig. 1), wherein translational movement of the connecting rod (extending 10) in a direction parallel to the side panels causes the spaced-apart panels to move between retracted and extended parallel spaced-apart configurations (fig. 1; line 93-100 of translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entreprise Bourdin & Chausse (FR 1535655) in view of Ramey (4,279,548).
	With regard to claim 4, Chausse further discloses wherein the first and second side panels are planar (fig. 1) and each having an inner and outer surface (fig. 1); wherein the outer surfaces of the first and second side panels abut with the excavated sides of the trench when in use (fig. 1); and wherein the inner surfaces of the first and second side panels are each connected to a plurality of elongate support members (15) positioned from the top to the bottom of the side panels (fig. 1). Chausse is silent regarding the elongate support members are each secured to the inner surfaces of the first and second side panels using threaded fasteners which are received through apertures formed in the side panels and in the support members.
	Ramey discloses a trench shoring apparatus wherein support members are each secured to the inner surfaces of the first and second side panels using threaded fasteners (54’) which are received through apertures formed in the side panels and in the support members (fig. 3; col. 3, lines 30-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chausse have the the panels connect to the support arms via threaded fasteners as taught by Ramey in order to reliably secure the panels to the arm while allowing the panels to be readily interchangeable.


Allowable Subject Matter
Claims 9, 11-12, 15-17, 19, 22-23, 27, 28, and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 21, and 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  see reasons for indication of allowable subject matter in office action dated 01/21/2022.

Response to Arguments
Applicant's arguments filed 05/22/2022 have been fully considered but they are not persuasive. 	
	In response to applicant’s arguments regarding the translational movement, the examiner disagrees.  The examiner contends stating the movement is parallel along a direction does not rectify the indefiniteness issue.  The panels have multiple planes (i.e. horizontal and vertical) to which something can run parallel.  The way the claims are written, there may be translational movement horizontally (e.g. in and out of the page of fig. 12) which is parallel to the panels. There is only one movement direction to which the connecting rod and retract and extend the plane (i.e. from top to bottom or bottom to top of the panels) not in any linear direction as translational movement suggests.
	   In response to applicant’s argument that the is no translational movement in Chausse, the examiner disagrees. The examiner contends the piston rod extending and retracting is translational movement and meets the claim limitations of claim 1.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/26/2022